I115th CONGRESS1st SessionH. R. 63IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2017Ms. Jackson Lee introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Veterans' Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Internal Revenue Code of 1986 to provide a tax credit to encourage private employers to hire veterans, to amend title 38, United States Code, to clarify the reasonable efforts an employer may make under the Uniformed Services Employment and Reemployment Rights Act with respect to hiring veterans, and for other purposes. 
1.Short title; findings 
(a)Short titleThis Act may be cited as the Helping to Encourage Real Opportunity for Veterans Transitioning from Battlespace to Workplace Act of 2017 or the HERO Transition from Battlespace to Workplace Act of 2017. (b)FindingsCongress finds the following: 
(1)The majority of men and women transitioning from the Armed Services to the civilian sector have experienced difficulty in making the transition and regard their greatest challenge to be finding a job that is meaningful to them even though nearly 90 percent of them believe they have the general skills needed to land their ideal job such as problem solving, leadership, ethics, and time management and most believe they possess specific marketable skills, such as information technology, health care, mechanical, and aviation. (2)Among the biggest challenges veterans face in securing suitable employment in the civilian sector are: overcoming the difficulty in translating to employers the value of the skills they learned in the military; competing with candidates who have been in the workforce longer; the perceived reluctance of employers to hire due to concerns about multiple deployments or military training and time commitments of the Reserve Component; and fears of dealing with veterans’ disabilities. 
(3)Studies have shown that more than 80 percent of veterans transitioning from military service to the civilian sector regard employer-provided veteran support programs as critical or important to their success and believe it is important for employers to provide flexible leave for the health issues they face. 2.Tax credit for military relations managers (a)In generalSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to business-related credits) is amended by adding at the end the following new section: 
 
45S.Military Relations Manager 
(a)Allowance of creditFor purposes of section 38, in the case of an employer, the military relations manager tax credit determined under this section for a taxable year is an amount equal to $1,000 multiplied by the number of veterans— (1)who begin work for the employer in the taxable year or preceding taxable year of the employer, and 
(2)with respect to whom a qualified military relations manager is exercising the duties described in section 4303(17)(B) of title 38, United States Code. (b)Limitations (1)Maximum number of veterans per military relations managerNot more than 25 veterans hired in a taxable year may be taken into account under subsection (a) for each qualified military relations manager. 
(2)Minimum service with employerA veteran may not be taken into account for purposes of subsection (a) until the veteran has provided continuous service for the employer for the 8-month period beginning on the day the veteran first begins work with the employer and with respect to whom the qualified military relations manager is exercising the duties described in section 4303(17)(B) of title 38, United States Code. (c)DefinitionsFor purposes of this section— 
(1)Qualified military relations managerFor purposes of this section, the term qualified military relations manager means, with respect to an employer, a military relations manager with the qualities described in section 4303(17)(A) of title 38, United States Code, who has been designated by the taxpayer to participate in the hiring process and who carries out the duties described in section 4303(17)(B) of such Code. (2)VeteranThe term veteran has the meaning given such term by section 101(2) of title 38, United States Code. 
(d)Aggregation rule for employerAll persons treated as a single employer for purposes of subsection (a) or (b) of section 52 shall be treated as one person for purposes of this section. (e)RegulationsThe Secretary shall prescribe such regulations or other guidance as the Secretary determines necessary or appropriate to carry out this section.. 
(b)Credit made part of general business creditSubsection (b) of section 38 of such Code is amended by striking plus at the end of paragraph (35), by striking the period at the end of paragraph (36) and inserting , plus, and by adding at the end the following new paragraph:  (37)the military relations manager tax credit determined under section 45S(a).. 
(c)Clerical amendmentThe table of sections for subpart D of part IV of subchapter A of chapter 1 of such Code is amended by adding at the end the following new item:   Sec. 45S. Military Relations Manager.. (d)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act. 
3.Hiring of veterans 
(a)Improvements to USERRA 
(1)Reasonable efforts of employerSection 4303 of title 38, United States Code, is amended— (A)in paragraph (10), by inserting before the period at the end the following: , and may include designating an employee as a military relations manager and using the military skills translator database; and 
(B)by adding at the end the following new paragraphs:  (17)The term military relations manager means an individual employed by an employer— 
(A)who is an expert in— (i)the process of transitioning from being a member of the Armed Forces to being a civilian; and 
(ii)translating the skills, experience, and training gained in the Armed Forces to skills, experience, and training needed in the private sector; and (B)whose duties include— 
(i)acting as a liaison between the employer and individuals covered under this chapter; (ii)assisting the human resources personnel of the employer in evaluating individuals covered under this chapter seeking employment with the employer, including by using the military skills translator database; and 
(iii)serving as a mentor to individuals covered under this chapter who are employees of the employer. (18)The term military skills translator database means the database that the Secretary of Veterans Affairs maintains on a public Internet website to assist veterans, explain how skills, experience, and training gained in the Armed Forces relates to civilian skills, experiences, and training.. 
(2)ComplianceSection 4322(d) of title 38, United States Code, is amended by adding after the period at the end the following new sentence: Such compliance may include the employer designating an employee to act as a military relations manager and using the military skills translator database maintained by the Secretary of Veterans Affairs when assessing a person for initial employment.. (b)Military skills translator databaseThe Secretary of Veterans Affairs shall— 
(1)ensure that the military skills translator database (as defined by section 4303(18) of title 38, United States Code, as added by subsection (a)(1)(B)) may be used by civilian employers to better understand the skills, experience, and training of a veteran who seeks employment with the employer; and (2)conduct outreach to inform civilian employers of such database. 
